This memorandum opinion was not selected for publication in the New Mexico Appellate Reports.
     Please see Rule 12-405 NMRA for restrictions on the citation of unpublished memorandum
     opinions.   Please also note that this electronic memorandum opinion may contain
     computer-generated errors or other deviations from the official paper version filed by the Court of
     Appeals and does not include the filing date.

 1        IN THE COURT OF APPEALS OF THE STATE OF NEW MEXICO

 2 STATE OF NEW MEXICO,

 3          Plaintiff-Appellant,

 4 v.                                                                                   NO. 32,508

 5 JOHN KREHBIEL,

 6          Defendant-Appellee.

 7 APPEAL FROM THE DISTRICT COURT OF LUNA COUNTY
 8 Daniel Viramontes, District Judge

 9   Gary K. King, Attorney General
10   Santa Fe, NM
11   Jacqueline R. Medina, Assistant Attorney General
12   Albuquerque, NM

13 for Appellant

14 Jim Foy & Associates
15 James B. Foy
16 Silver City, NM

17 for Appellee

18                                 MEMORANDUM OPINION

19 VANZI, Judge.
1        The State appeals from the district court’s dismissal of the case. [RP 109, 111]

2 Our notice proposed to affirm. In response, the State filed a Notice of Intent Not to

3 File Motion in Opposition, where it provided that it does not oppose the notice’s

4 proposed disposition. For the reasons provided in our notice, we affirm.

5        IT IS SO ORDERED.

6                                         __________________________________
7                                         LINDA M. VANZI, Judge

8 WE CONCUR:



 9 _________________________________
10 MICHAEL D. BUSTAMANTE, Judge



11 _________________________________
12 CYNTHIA A. FRY, Judge




                                             2